Judgment, Supreme Court, New York County (Edwin Torres, J., at request for new counsel; Jeffrey M. Atlas, J., at plea and sentence), rendered April 20, 2004, convicting defendant of robbery in the second degree and attempted sodomy in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of seven years, unanimously affirmed.
Defendant’s challenges to the voluntariness of his plea are unpreserved since he never moved to withdraw the plea or vacate his conviction (see People v Lopez, 71 NY2d 662, 665 [1988]), and we decline to review them in the interest of justice. We note that defendant’s statements at sentencing did not constitute a plea withdrawal motion; on the contrary, defendant expressed a desire to proceed with sentencing. Were we to review defendant’s claims, we would find them to be without merit. The plea minutes establish that the court conducted a proper allocution and that defendant’s plea was knowing, intelligent and voluntary.
The court’s summary denial of defendant’s conclusory application for new counsel was proper, since defendant failed to make any serious complaint requiring further inquiry (see People v Sides, 75 NY2d 822 [1990]). Concur — Mazzarelli, J.P., Sweeny, Catterson, McGuire and Malone, JJ.